Citation Nr: 1203511	
Decision Date: 01/31/12    Archive Date: 02/07/12

DOCKET NO.  11-24 123	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

1.  Entitlement to service connection for erectile dysfunction to include secondary to exposure to Agent Orange   

2.  Entitlement to service connection for erectile dysfunction secondary to posttraumatic stress disorder.


REPRESENTATION

Appellant represented by:	Jaya A. Shurtliff, Esquire


ATTORNEY FOR THE BOARD

M. Carsten, Counsel



INTRODUCTION

The Veteran served on active duty from July 1967 to July 1970.  He served in combat in Vietnam.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a March 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.

The issue of entitlement to service connection for posttraumatic stress disorder has been raised but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it and it is referred to the AOJ for appropriate action.  

The issue of entitlement to service connection for erectile dysfunction secondary to posttraumatic stress disorder is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

In December 2011, prior to the promulgation of a decision in the appeal, the Veteran filed a request to withdraw the issue of entitlement to service connection for erectile dysfunction secondary to Agent Orange exposure.


CONCLUSION OF LAW

The criteria to withdraw an appeal to the issue of entitlement to service connection for erectile dysfunction secondary to Agent Orange exposure have been met. 38 U.S.C.A. § 7105(b)(2), (d)(5)  (West 2002); 38 C.F.R. § 20.204  (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant.  Id.  

In the present case, the appellant withdrew his appeal concerning his claim that service connection for erectile dysfunction was warranted secondary to Agent Orange exposure.  While the appellant has raised a new theory that theory is totally unrelated to the theory withdrawn in December 2011.  As there remain no allegations of error of fact or law for appellate consideration under the secondary to Agent Orange exposure theory, the Board does not have jurisdiction to review that theory.  That appeal is therefore dismissed.


ORDER

The issue of entitlement to service connection for erectile dysfunction secondary to Agent Orange exposure is dismissed.


REMAND

As noted, the Veteran has raised the issue of entitlement to service connection for posttraumatic stress disorder.  Notably, in December 2011, he also alleged that erectile dysfunction is secondary to posttraumatic stress disorder.  As this theory is inextricably intertwined with the referred issue, the Board cannot address the merits if this new theory prior to the RO undertaking appropriate action. 

Accordingly, the case is REMANDED for the following action:

1.  After providing the Veteran appropriate notice under the Veterans Claims Assistance Act of 2000, and fulfilling VA's duty to assist, the RO must adjudicate the claim of entitlement to service connection for posttraumatic stress disorder.  The Veteran is hereby informed that the Board may not exercise appellate jurisdiction over this claim in the absence of a timely perfected appeal.  

2.  Thereafter, and after completing any necessary development, the RO must adjudicate the claim of entitlement to service connection for erectile dysfunction secondary to posttraumatic stress disorder.  If this claim of is denied the RO must issue a supplemental statement of the case, and afford the appellant and his representative an opportunity to respond.   

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


